DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Greece on 6/18/2020. It is noted, however, that applicant has not filed a certified copy of the International application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/2020, 4/13/2021 and 1/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (U.S. Patent Application Publication 2019/0080687) in view of Ray et al (U.S. Patent Application Publication 2019/0361978).
As per claims 1, 8 and 15, Nagamatsu discloses:
a computer system comprising:
 a memory storing one or more associations between one or more entities and one or more fields of response data (Paragraphs [0035] & [0042]); 
a network interface; and 
at least one processor coupled to the memory and the network interface (The learning-type interactive device 200 may be a general information processing device such as a PC or a smartphone [network interface is inherent to PC and smartphone], see Paragraph [0026]) and configured to: 
receive a request to process an intent; generate a request to fulfill the intent (Paragraphs [0030] & [0033]); 
transmit, via the network interface, the request to a fulfillment service; 
receive, from the fulfillment service via the network interface, response data specifying one or more values of the one or more fields (“converts the answer text into synthesized speech and speaks as an answer voice 107 from the interactive device”, see Paragraph [0048]); 
identify the one or more values of the one or more fields within the response data received from the fulfillment service; identify the one or more entities via the one or more associations using the one or more fields (Paragraph [0055]); 
store, within the memory, the one or more values of the one or more fields as one or more values of the one or more entities; and retrain a natural language processor using the one or more values of the one or more entities (Paragraphs [0065] & [0082-0083]).
Nagamatsu fails to explicitly disclose but Ray et al. in the same field of endeavor teaches:
transmit, via the network interface, the request to a fulfillment service (Abstract, Figure 1 and Paragraphs [0002], [0033-0035] & [0053-0054]); 
(Abstract, Figure 1 and Paragraphs [0002], [0033-0035] & [0053-0054]);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention of modify the system, method and computer readable medium of Nagamatsu with the server based processing of Ray et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 8 is directed to using the system of claim 1, so is rejected for similar reasons.
Claim 15 is directed to a computer readable medium containing instructions to cause a processor to act as the system of claim 1, so is rejected for similar reasons.

As per claims 5 and 12, the combination of Nagamatsu and Ray et al. discloses all of the limitations of claims 1 and 8 above. Ray et al. in the combination further discloses:
receive an utterance from a user in human language expressing the intent; identify, via execution of the natural language processor, the utterance as expressing the intent; generate a response to the intent; and render the response to the user in the human language (Paragraph [0051]).

As per claims 7, 14 and 20, the combination of Nagamatsu and Ray et al. discloses all of the limitations of claims 1 and 8 above. Nagamatsu in the combination further discloses:
determine, for at least one entity of the one or more entities, whether the system is configured to auto-discover values of the entity (Paragraphs [0055-0059]).

Claims 2-4, 6, 9-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (U.S. Patent Application Publication 2019/0080687) and Ray et al (U.S. Patent Application Publication 2019/0361978) in view of Sapugay et al. (U.S. Patent application Publication 2019/0294678).
As per claims 2, 9 and 16, the combination of Nagamatsu and Ray et al. discloses all of the limitations of claims 1, 8 and 15 above. The combination fails to explicitly disclose, but Sapugay et al. in the same field of endeavor teaches:
(Paragraph [0058]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention of modify the system, method and computer readable medium of Nagamatsu  and Ray et al. with the thesaurus data of Sapugay et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 3, 10 and 17, the combination of Nagamatsu, Ray et al. and Sapugay et al. discloses all of the limitations of claims 2, 9 and 16 above. Sapugay et al. in the combination further discloses:
determine, for at least one entity of the one or more entities, whether the system is configured to import thesaurus data regarding the entity (Paragraph [0058] – if the system can identify synonyms, it is configured to import them).
  
As per claims 4, 11 and 18, the combination of Nagamatsu and Ray et al. discloses all of the limitations of claims 1, 8 and 15 above. The combination fails to explicitly disclose, but Sapugay et al. in the same field of endeavor teaches:
storing the one or more values of the one or more fields within dictionary data accessible by a spellchecker (Paragraphs [0013] & [0095]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention of modify the system, method and computer readable medium of Nagamatsu  and Ray et al. with the spellchecking capabilities of Sapugay et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6, 13 and 19, the combination of Nagamatsu and Ray et al. discloses all of the limitations of claims 1, 8 and 15 above. The combination fails to explicitly disclose, but Sapugay et al. in the same field of endeavor teaches:
receiving a request to process a second intent; generating a request to fulfill the second intent, the request to fulfill the second intent including at least one parameter value equal to at least one value of the one or more values of the one or more fields; transmitting, via the network interface, the request to the fulfillment service; and receiving, via the network interface, a response to the second intent, the response to the second intent including response data derived from the parameter value (Figure 13, item 710 and Paragraphs [0058] & [0096] – Context is the parameter that is taken into account in the response).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention of modify the system, method and computer readable medium of Nagamatsu  and Ray et al. with the contextual capabilities of Sapugay et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677